Exhibit 10.2
Execution Version
 
ASSET PURCHASE AGREEMENT
(Beeson Pipeline)
between
HOLLY CORPORATION,
NAVAJO PIPELINE CO., L.P.
as Seller,
and
HEP PIPELINE, L.L.C.
as Buyer
Dated as of December 1, 2009
 



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I DEFINED TERMS
    1  
 
       
1.1 Defined Terms
    1  
 
       
ARTICLE II TRANSFER OF ASSETS, ASSUMPTION OF LIABILITIES AND AGGREGATE
CONSIDERATION
    6  
 
       
2.1 Sale of Assets and Assumption of Liabilities
    6  
2.2 Consideration
    7  
 
       
ARTICLE III CLOSING
    7  
 
       
3.1 Closing
    7  
3.2 Deliveries by the Seller
    7  
3.3 Deliveries by the Buyer
    7  
3.4 Prorations
    8  
3.5 Closing Costs; Transfer Taxes and Fees
    8  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLER
    8  
 
       
4.1 Organization
    9  
4.2 Authorization
    9  
4.3 No Conflicts or Violations; No Consents or Approvals Required
    9  
4.4 Absence of Litigation
    9  
4.5 Title to Transferred Assets
    9  
4.6 Condition of Pipeline
    10  
4.7 Brokers and Finders
    10  
4.8 Permits
    10  
4.9 WAIVERS AND DISCLAIMERS
    10  
 
       
ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BUYER
    11  
 
       
5.1 Organization
    11  
5.2 Authorization
    11  
5.3 No Conflicts or Violations; No Consents or Approvals Required
    11  
5.4 Absence of Litigation
    12  
5.5 Brokers and Finders
    12  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES OF HOLLY
    12  
 
       
6.1 Organization
    12  
6.2 Authorization
    12  
6.3 No Conflicts or Violations; No Consents or Approvals Required
    12  
6.4 Absence of Litigation
    12  
6.5 Brokers and Finders
    13  
 
       
ARTICLE VII COVENANTS
    13  
 
       
7.1 Cooperation
    13  
7.2 Additional Agreements
    13  
7.3 Post Closing Consents
    13  

-i- 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
ARTICLE VIII ADDITIONAL AGREEMENTS
    13  
 
       
8.1 Further Assurances
    13  
 
       
ARTICLE IX INDEMNIFICATION
    13  
 
       
9.1 Indemnification of Buyer and Seller
    13  
9.2 Defense of Third-Party Claims
    14  
9.3 Direct Claims
    15  
9.4 Limitations
    15  
9.5 Tax Related Adjustments
    15  
 
       
ARTICLE X MISCELLANEOUS
    15  
 
       
10.1 Expenses
    15  
10.2 Notices
    15  
10.3 Severability
    16  
10.4 Governing Law; Waiver of Jury Trial
    17  
10.5 Arbitration Provision
    17  
10.6 Parties in Interest
    18  
10.7 Assignment of Agreement
    18  
10.8 Captions
    18  
10.9 Counterparts
    18  
10.10 Director and Officer Liability
    18  
10.11 Integration
    18  
10.12 Effect of Agreement
    18  
10.13 Amendment; Waiver
    18  
10.14 Survival of Representations and Warranties
    19  
 
       
ARTICLE XI GUARANTEE
    19  
 
       
11.1 Payment and Performance Guaranty
    19  
11.2 Guaranty Absolute
    19  
11.3 Waiver
    19  
11.4 Subrogation Waiver
    20  
11.5 Reinstatement
    20  
11.6 Continuing Guaranty
    20  
11.7 No Duty to Pursue Others
    20  
 
       
ARTICLE XII INTERPRETATION
    20  
 
       
12.1 Interpretation
    20  
12.2 References, Gender, Number
    21  

-ii- 



--------------------------------------------------------------------------------



 



         
Exhibits:
       
Exhibit A
  —   Form of Assignment and Assumption Agreement
Exhibit B
  —   Form of Bill of Sale
Exhibit C
  —   Form of Restated Crude Pipelines Agreement
Exhibit D
  —   Form of Restated Omnibus Agreement
Exhibit E
  —   Form of Subordinate Mortgage

         
Schedules:
       
Schedule 2.1(a)(i)
  —   Real Property
 
       
Schedule 2.1(a)(iv)
  —   Construction Contracts
 
       
Schedule 4.3
  —   Consents
 
       
Schedule 4.8
  —   Permits

-iii- 



--------------------------------------------------------------------------------



 



ASSET PURCHASE AGREEMENT
(Beeson Pipeline)
     THIS ASSET PURCHASE AGREEMENT (this “Agreement”) dated as of December 1,
2009, is made and entered into by and among Holly Corporation, a Delaware
corporation (“Holly”), Navajo Pipeline Co., L.P., a Delaware limited partnership
(the “Seller”), and HEP Pipeline, L.L.C., a Delaware limited liability company
(the “Buyer”). The above-named entities are sometimes referred to in this
Agreement each as a “Party” and collectively as the “Parties.”
     WHEREAS, Buyer wishes to purchase the Seller’s crude oil pipeline having a
diameter of 8” and extending approximately 37 miles from Beeson station to
Lovington, New Mexico (the “Pipeline”), as well as the associated right of way
and rights under any construction contracts relating to the original
construction of such pipeline; and
     WHEREAS, contemporaneously with the execution and delivery of this
Agreement, (i) Seller has entered into an LLC Interest Purchase Agreement
pursuant to which Seller has agreed to sell all of the limited liability company
interests of Roadrunner Pipeline, L.L.C. (“Roadrunner LLC”) to an affiliate of
Buyer, which Roadrunner LLC owns a pipeline known as the Roadrunner Pipeline
(the “Roadrunner Pipeline”), and (ii) an affiliate of Seller has entered into a
throughput agreement with an affiliate of Buyer regarding it and its affiliates’
use of and tariffs payable with regard to the Roadrunner Pipeline (the
“Roadrunner Throughput Agreement”);
     WHEREAS, the Parties wish to (i) amend certain provisions of the Omnibus
Agreement (as defined below) and (ii) amend certain provisions of the Crude
Pipelines Agreement (as defined below).
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
set forth herein and in the Restated Omnibus Agreement (as well as (i) the
execution and delivery of the Roadrunner Throughput Agreement by an affiliate of
Seller and (ii) the execution and delivery of the Restated Crude Pipelines
Agreement to add the Pipeline to that agreement without any other changes in the
terms or tariffs payable thereunder), and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties,
intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINED TERMS
     1.1 Defined Terms. Unless the context expressly requires otherwise, the
respective terms defined in this Section 1.1 shall, when used in this Agreement,
have the respective meanings herein specified, with each such definition to be
equally applicable both to the singular and the plural forms of the term so
defined.
     “Action” shall mean any claim, action, suit, investigation, inquiry,
proceeding, condemnation or audit by or before any court or other Governmental
Entity or any arbitration proceeding.
     “affiliate” means, with respect to a specified person, any other person
controlling, controlled by or under common control with that first person. As
used in this definition, the term “control” includes (i) with respect to any
person having voting securities or the equivalent and

1



--------------------------------------------------------------------------------



 



elected directors, managers or persons performing similar functions, the
ownership of or power to vote, directly or indirectly, voting securities or the
equivalent representing 50% or more of the power to vote in the election of
directors, managers or persons performing similar functions, (ii) ownership of
50% or more of the equity or equivalent interest in any person and (iii) the
ability to direct the business and affairs of any person by acting as a general
partner, manager or otherwise. Notwithstanding the foregoing, for purposes of
this Agreement, the Seller, on the one hand, and the Buyer, on the other hand,
shall not be considered affiliates of each other.
     “Agreement” shall have the meaning set forth in the preamble.
     “Ancillary Documents” means, collectively, the Buyer Ancillary Documents
and the Seller Ancillary Documents.
     “Applicable Law” means any applicable statute, law, regulation, ordinance,
rule, judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination by any Governmental Entity having or asserting jurisdiction
over the matter or matters in question, whether now or hereafter in effect and
in each case as amended (including, without limitation, all of the terms and
provisions of the common law of such Governmental Entity), as interpreted and
enforced at the time in question.
     “Arbitrable Dispute” means any and all disputes, Claims, controversies and
other matters in question between Seller, on the one hand, and Buyer, on the
other hand, arising out of or relating to this Agreement or the alleged breach
hereof, or in any way relating to the subject matter of this Agreement
regardless of whether (a) allegedly extra-contractual in nature, (b) sounding in
contract, tort or otherwise, (c) provided for by Applicable Law or otherwise or
(d) seeking damages or any other relief, whether at law, in equity or otherwise.
     “Assignment and Assumption Agreement” shall have the meaning set forth in
Section 3.2(a).
     “Assumed Liabilities” means all obligations and liabilities of the Seller
with respect to the Transferred Assets.
     “Bill of Sale” shall have the meaning set forth in Section 3.2(b).
     “business day” means any day on which banks are open for business in Texas,
other than Saturday or Sunday.
     “Buyer” shall have the meaning set forth in the preamble.
     “Buyer Ancillary Documents” means each agreement, document, instrument or
certificate to be delivered by the Buyer, or its affiliates, at the Closing
pursuant to Section 3.3 hereof and each other document or Contract entered into
by the Buyer, or its affiliates, in connection with this Agreement or the
Closing.
     “Buyer Indemnified Costs” means (a) any and all damages, losses, claims,
liabilities, demands, charges, suits, penalties, costs, and expenses (including
court costs and reasonable attorneys’ fees and expenses incurred in
investigating and preparing for any litigation or

2



--------------------------------------------------------------------------------



 



proceeding) that any of the Buyer Indemnified Parties incurs and that arise out
of or relate to (i) any breach of a representation, warranty or covenant of
Seller under this Agreement or (ii) any obligations or duties of Seller under
any Construction Contract (including any change orders agreed to by the parties
to such Construction Contracts prior to the Effective Time, whether or not such
change order has properly been documented as of the Effective Time) and also
including the Seller’s payment obligations under such Construction Contracts and
the cost to complete construction of the Pipeline as set forth in such
Construction Contracts, and (b) any and all actions, suits, proceedings, claims,
demands, assessments, judgments, costs, and expenses, including reasonable legal
fees and expenses, incident to any of the foregoing. Notwithstanding anything in
the foregoing to the contrary, Buyer Indemnified Costs shall exclude any and all
indirect, consequential, punitive or exemplary damages (other than those that
are a result of (x) a third-party claim for such indirect, consequential,
punitive or exemplary damages or (y) the gross negligence or willful misconduct
of Seller).
     “Buyer Indemnified Parties” means Buyer and each officer, director,
partner, manager, employee, consultant, stockholder, and affiliate of Buyer,
including, without limitation, the Partnership.
     “Claim” means any existing or threatened future claim, demand, suit,
action, investigation, proceeding, governmental action or cause of action of any
kind or character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.
     “Claimant” shall have the meaning set forth in Section 10.5.
     “Closing” shall have the meaning set forth in Section 3.1.
     “Closing Date” shall have the meaning set forth in Section 3.1.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Consents” means all notices to, authorizations, consents, Orders or
approvals of, or registrations, declarations or filings with, or expiration of
waiting periods imposed by, any Governmental Entity, and any notices to,
consents or approvals of any other third party, in each case that are required
by applicable Law or by Contract in order to consummate the transactions
contemplated by this Agreement and the Ancillary Documents.
     “Contract” means any written or oral contract, agreement, indenture,
instrument, note, bond, loan, lease, mortgage, franchise, license agreement,
purchase order, binding bid or offer, binding term sheet or letter of intent or
memorandum, commitment, letter of credit or any other legally binding
arrangement, including any amendments or modifications thereof and waivers
relating thereto.
     “Construction Contracts” means the Contracts relating to the original
construction of the Pipeline.
     “Crude Pipelines Agreement” shall have the meaning set forth in
Section 3.2(c).
     “Effective Time” shall have the meaning set forth in Section 3.1.

3



--------------------------------------------------------------------------------



 



     “Encumbrance” means any mortgage, pledge, charge, hypothecation, claim,
easement, right of purchase, security interest, deed of trust, conditional sales
agreement, encumbrance, interest, option, lien, right of first refusal, right of
way, defect in title, encroachments or other restriction, whether or not imposed
by operation of Law, any voting trust or voting agreement, stockholder agreement
or proxy.
     “Governmental Entity” means any Federal, state, local or foreign court or
governmental agency, authority or instrumentality or regulatory body.
     “Holly” means Holly Corporation, a Delaware corporation.
     “Indemnified Costs” means the Buyer Indemnified Costs and the Seller
Indemnified Costs, as applicable.
     “Indemnified Party” means the Buyer Indemnified Parties and the Seller
Indemnified Parties.
     “Indemnifying Party” has the meaning set forth in Section 9.2.
     “knowledge” and any variations thereof or words to the same effect shall
mean (i) with respect to the Seller, actual knowledge after reasonable inquiry
of the following persons: David L. Lamp and George J. Damiris; and (ii) with
respect to the Buyer, actual knowledge after reasonable inquiry of the following
persons: David G. Blair and Mark Cunningham.
     “Laws” means all statutes, laws, rules, regulations, Orders, ordinances,
writs, injunctions, judgments and decrees of all Governmental Entities.
     “Material Adverse Effect” means any adverse change, circumstance, effect or
condition in or relating to the assets, financial condition, results of
operations, or business of any person that materially affects the business of
such person or that materially impedes the ability of any person to consummate
the transactions contemplated hereby, other than any change, circumstance,
effect or condition in the refining or pipelines industries generally (including
any change in the prices of crude oil, natural gas, natural gas liquids,
feedstocks or refined products or other hydrocarbon products, industry margins
or any regulatory changes or changes in Law) or in United States or global
economic conditions or financial markets in general. Any determination as to
whether any change, circumstance, effect or condition has a Material Adverse
Effect shall be made only after taking into account all effective insurance
coverages and effective third-party indemnifications with respect to such
change, circumstance, effect or condition.
     “Omnibus Agreement” means that certain Second Amended and Restated Omnibus
Agreement entered into and effective as of August 1, 2009, by and among Holly,
Navajo Pipeline, Holly Logistic Services, L.L.C., a Delaware limited liability
company, the Partnership, Holly Energy Partners-Operating, L.P., HEP Logistics
GP, L.L.C., a Delaware limited liability company and HEP Logistics Holdings,
L.P., a Delaware limited partnership, and the other Holly affiliates and
Partnership affiliates signatory thereto, and as amended and restated as of the
Closing Date.

4



--------------------------------------------------------------------------------



 



     “Order” means any order, writ, injunction, decree, compliance or consent
order or decree, settlement agreement, schedule and similar binding legal
agreement issued by or entered into with a Governmental Entity.
     “Partnership” means Holly Energy Partners, L.P., a Delaware limited
partnership.
     “Party” and “Parties” shall have the meanings set forth in the preamble.
     “Payment Obligations” shall have the meanings set forth in Section 12.1.
     “Permits” shall have the meaning set forth in Section 4.8.
     “Permitted Encumbrances” means (i) statutory liens for current taxes or
assessments not yet due or delinquent or the validity of which are being
contested in good faith by appropriate proceedings; (ii) mechanics’, carriers’,
workers’, repairmen’s, landlord’s and other similar liens imposed by law arising
or incurred in the ordinary course of business with respect to charges not yet
due and payable; and (iii) such other encumbrances, if any, which were not
incurred in connection with the borrowing of money or the advance of credit and
which do not materially detract from the value of or interfere with the present
use, or any use presently anticipated by the Seller, of the property subject
thereto or affected thereby, and including without limitation capital leases.
     “person” means any individual, firm, corporation, partnership, limited
liability company, trust, joint venture, Governmental Entity or other entity.
     “Pipeline” shall have the meaning set forth in the recitals.
     “Post Closing Consents” means (i) any consent, approval or permit of, or
filing with or notice to, any Governmental Entity, railroad company or public
utility which has issued or granted any permit, license, right of way, lease or
other authorizations permitting any part of any Pipeline to cross or be placed
on land owned or controlled by such Governmental Entity, railroad company or
public utility and (ii) any consent, approval or permit of, or filing with or
notice to, any Governmental Entity or other third party that, in the case of
both clause (i) and (ii), is customarily obtained or made after closing in
connection with transactions similar in nature to the transactions contemplated
hereby.
     “Purchase Price” shall have the meaning set forth in Section 2.2(a).
     “Real Property” shall have the meaning set forth in Section 2.1(a)(i)
     “Respondent” shall have the meaning set forth in Section 10.5.
     “Restated Omnibus Agreement” shall have the meaning set forth in
Section 3.2(d).
     “Seller” shall have the meaning set forth in the preamble.
     “Seller Ancillary Documents” shall mean each agreement, document,
instrument or certificate to be delivered by the Seller, or its affiliates, at
the Closing pursuant to Section 3.2 hereof and each other document or Contract
entered into by the Seller, or its affiliates, in connection with this Agreement
or the Closing.

5



--------------------------------------------------------------------------------



 



     “Seller Indemnified Costs” means (a) any and all damages, losses, claims,
liabilities, demands, charges, suits, penalties, costs, and expenses (including
court costs and reasonable attorneys’ fees and expenses incurred in
investigating and preparing for any litigation or proceeding) that any of the
Seller Indemnified Parties incurs and that arise out of or relate to any breach
of a representation, warranty or covenant of Buyer under this Agreement, and
(b) any and all actions, suits, proceedings, claims, demands, assessments,
judgments, costs, and expenses, including reasonable legal fees and expenses,
incident to any of the foregoing. Notwithstanding anything in the foregoing to
the contrary, Seller Indemnified Costs shall exclude any and all indirect,
consequential, punitive or exemplary damages (other than those that are a result
of (x) a third-party claim for such indirect, consequential, punitive or
exemplary damages or (y) the gross negligence or willful misconduct of Buyer).
     “Seller Indemnified Parties” means Seller and each officer, director,
partner, manager, employee, consultant, stockholder, and affiliate of Seller,
including, without limitation, Holly.
     “third-party action” has the meaning set forth in Section 9.2.
     “Transferred Assets” shall have the meaning set forth in Section 2.1(a).
ARTICLE II
TRANSFER OF ASSETS, ASSUMPTION OF
LIABILITIES AND AGGREGATE CONSIDERATION
     2.1 Sale of Assets and Assumption of Liabilities.
          (a) Subject to all of the terms and conditions of this Agreement,
Seller hereby sells, assigns, transfers and conveys to the Buyer, and the Buyer
hereby purchases and acquires from the Seller, the following assets (the
“Transferred Assets”), free and clear of all Encumbrances, other than Permitted
Encumbrances:
               (i) all of Seller’s right, title, and interest in real property,
rights-of-way, easements, and pipelines related to the Pipeline (the “Real
Property”), as more particularly described in Schedule 2.1(a)(i); provided,
however, that the Parties acknowledge that some of the easements constituting
the Real Property were issued to and are in the name of the Buyer or an
affiliate of Buyer as grantee, and, notwithstanding anything to the contrary
herein, Seller has no right, title and interests in such easements to convey;
               (ii) all of Seller’s equipment, machinery, fixtures and other
tangible personal property and improvements located on the Real Property or used
or held for use primarily in connection with the operation of the Pipeline;
               (iii) the Permits, including, but not limited to, those set forth
on Schedule 4.8;
               (iv) the Construction Contracts, including, but not limited to,
those set forth on Schedule 2.1(a)(iv); and
               (v) all other assets used or held for use primarily in connection
with or constituting the Pipeline.

6



--------------------------------------------------------------------------------



 



          (b) Buyer hereby assumes all of the Assumed Liabilities.
     2.2 Consideration.
          (a) The aggregate consideration to be paid by the Buyer for the
Transferred Assets shall be $11,000,000 (the “Purchase Price”).
          (b) The Purchase Price shall be paid at the Closing by wire transfer
of immediately available funds to the accounts specified by Seller.
ARTICLE III
CLOSING
     3.1 Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place simultaneously with the execution of this Agreement.
The date of the Closing is referred to herein as the “Closing Date” and the
Closing is deemed to be effective as of 12:01 a.m., Dallas, Texas time, on the
Closing Date (the “Effective Time”).
     3.2 Deliveries by the Seller. At the Closing, the Seller shall deliver, or
cause to be delivered, to the Buyer the following:
          (a) A counterpart of the Assignment and Assumption Agreement relating
to the Construction Contracts substantially in the form of Exhibit A attached
hereto (the “Assignment and Assumption Agreement”), duly executed by the Seller.
          (b) The Assignment, Conveyance and Bill of Sale substantially in the
form of Exhibit B attached hereto (the “Bill of Sale”), duly executed by the
Seller.
          (c) A counterpart of the Amended and Restated Crude Pipelines and
Tankage Agreement substantially in the form of Exhibit C attached hereto (the
“Crude Pipelines Agreement”), duly executed by Navajo Refining Company, L.L.C.,
Holly Refining & Marketing Company — Woods Cross, and Holly Refining & Marketing
Company.
          (d) A counterpart of the Third Amended and Restated Omnibus Agreement
substantially in the form of Exhibit D attached hereto (the “Restated Omnibus
Agreement”), duly executed by Holly and each applicable subsidiary of Holly
(excluding the Partnership, HEP Logistics Holdings, L.P., Holly Logistic
Services, L.L.C. and their subsidiaries).
          (e) Evidence in form and substance reasonably satisfactory to the
Buyer of the release and termination of all Encumbrances on the Transferred
Assets, other than Permitted Encumbrances.
          (f) A properly executed certificate, in the form prescribed by
Treasury regulations under Section 1445 of the Code, stating that Navajo
Holdings, Inc. (the person from whom Seller is disregarded as an entity for U.S.
federal in come tax purposes) is not a “foreign person” within the meaning of
Section 1445 of the Code.
     3.3 Deliveries by the Buyer. At the Closing (or such later date as may be
set forth below), the Buyer shall deliver, or cause to be delivered, to the
Seller the following:

7



--------------------------------------------------------------------------------



 



          (a) A counterpart of the Assignment and Assumption Agreement duly
executed by the Buyer.
          (b) The Purchase Price as provided in Section 2.2(b).
          (c) A counterpart to the Crude Pipelines Agreement, duly executed by
the Holly Energy Partners-Operating, L.P., Buyer, and HEP Woods Cross, L.L.C.
          (d) A counterpart of the Restated Omnibus Agreement, duly executed by
the Partnership, HEP Logistics Holdings, L.P., Holly Logistic Services, L.L.C.
and each applicable subsidiary of such entities.
          (e) Simultaneous with the delivery of a senior mortgage by Buyer as
required under its credit facility (but in no event later than 30 days following
the Closing Date), the Buyer shall execute and deliver to the Seller the
subordinate mortgage and deed of trust substantially in the form of Exhibit E
attached hereto.
     3.4 Prorations. On the Closing Date, or as promptly as practicable
following the Closing Date, but in no event later than 60 calendar days
thereafter, the real, if any, and personal property taxes, water, gas,
electricity and other utilities, local business or other license fees to the
extent assigned and other similar periodic charges payable with respect to the
Transferred Assets shall be prorated between the Buyer, on the one hand, and the
Seller, on the other hand, effective as of the Effective Time with the Seller
being responsible for amounts related to the period prior to but excluding the
Effective Time and the Buyer being responsible for amounts related to the period
at and after the Effective Time. If the final property tax rate or final
assessed value for the current tax year is not established by the Closing Date,
the prorations shall be made on the basis of the rate or assessed value in
effect for the preceding tax year and shall be adjusted when the exact amounts
are determined. All such prorations shall be based upon the most recent
available assessed value available prior to the Closing Date.
     3.5 Closing Costs; Transfer Taxes and Fees.
          (a) Allocation of Costs. The Buyer shall pay the cost of all sales,
transfer and use taxes arising out of the transfer of the Transferred Assets
pursuant to this Agreement, and all costs and expenses (including recording fees
and real estate transfer taxes and real estate transfer stamps) incurred in
connection with obtaining or recording title to the Company’s assets.
          (b) Reimbursement. If the Buyer, on the one hand, or the Seller, on
the other hand, pays any tax agreed to be borne by the other Party under this
Agreement, such other Party shall promptly reimburse the paying Party for the
amounts so paid. If any Party receives any tax refund or credit applicable to a
tax paid by another Party hereunder, the receiving Party shall promptly pay such
amounts to the Party entitled thereto.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER
     The Seller hereby represents and warrants to the Buyer that as of the date
of this Agreement:

8



--------------------------------------------------------------------------------



 



     4.1 Organization. Seller is an entity duly organized, validly existing and
in good standing under the Laws of its state of organization.
     4.2 Authorization. Seller has full limited liability company power and
authority to execute, deliver, and perform this Agreement and any Seller
Ancillary Documents to which it is a party. The execution, delivery, and
performance by the Seller of this Agreement and the Seller Ancillary Documents
and the consummation by the Seller of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary limited liability company
action of the Seller. This Agreement has been duly executed and delivered by the
Seller and constitutes, and each such Seller Ancillary Document executed or to
be executed by the Seller has been, or when executed will be, duly executed and
delivered by the Seller and constitutes, or when executed and delivered will
constitute, a valid and legally binding obligation of the Seller, enforceable
against it in accordance with their terms, except to the extent that such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar Laws
affecting creditors’ rights and remedies generally and (ii) equitable principles
which may limit the availability of certain equitable remedies (such as specific
performance) in certain instances.
     4.3 No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by the Seller of this Agreement and the
other Seller Ancillary Documents to which it is a party does not, and the
consummation of the transactions contemplated hereby and thereby will not,
(a) violate, conflict with, or result in any breach of any provision of the
Seller’s organizational documents or (b) subject to obtaining the Consents or
making the registrations, declarations or filings set forth in the next
sentence, violate in any material respect any applicable Law or material
contract binding upon the Seller. No Consent of any Governmental Entity or any
other person is required for the Seller in connection with the execution,
delivery and performance of this Agreement and the Seller Ancillary Documents to
which the Seller is a party or the consummation of the transactions contemplated
hereby or thereby, except as set forth in Schedule 4.3 and except for Post
Closing Consents.
     4.4 Absence of Litigation. There is no Action pending or, to the knowledge
of the Seller, threatened against the Seller or any of its affiliates relating
to the transactions contemplated by this Agreement or the Ancillary Documents or
the Transferred Assets or which, if adversely determined, would reasonably be
expected to materially impair the ability of the Seller to perform its
obligations and agreements under this Agreement or the Seller Ancillary
Documents and to consummate the transactions contemplated hereby and thereby or
that would constitute Assumed Liabilities.
     4.5 Title to Transferred Assets.
          (a) Except as expressly set forth herein, the Seller has good and
indefeasible title to the Transferred Assets, free and clear of all Encumbrances
other than Permitted Encumbrances.
          (b) There has not been granted to any person, and no person possesses,
any right of first refusal to purchase any of the Transferred Assets, except
pursuant to this Agreement and the Omnibus Agreement.

9



--------------------------------------------------------------------------------



 



     4.6 Condition of Pipeline. To the Seller’s knowledge, the Pipeline is in
good operating condition and repair (normal wear and tear excepted), is free
from material defects (patent and latent), is suitable for the purposes for
which it is currently used and is not in need of material maintenance or repairs
except for ordinary routine maintenance and repairs.
     4.7 Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of the Seller who is entitled to receive from the Buyer any fee or
commission in connection with the transactions contemplated by this Agreement.
     4.8 Permits. Seller owns or holds all permits, licenses, variances,
exemptions, Orders, franchises and approvals of all Governmental Entities
necessary for the lawful ownership and operation of the Transferred Assets
(collectively, the “Permits”) including, without limitation, those identified in
Schedule 4.8. Each Permit is in full force and effect, and Seller is in
compliance with all of its obligations with respect thereto. To the knowledge of
Seller, no event has occurred that causes, or upon the giving of notice or the
lapse of time or otherwise would cause, revocation or termination of any Permit.
Upon execution and delivery of the Bill of Sale, all Permits shall be, subject
to Permitted Encumbrances, owned or held by Buyer at Closing.
     4.9 WAIVERS AND DISCLAIMERS. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS AGREEMENT, EXCEPT FOR THE EXPRESS REPRESENTATIONS AND
WARRANTIES AND OTHER COVENANTS AND AGREEMENTS MADE BY THE PARTIES IN THIS
AGREEMENT, THE ANCILLARY DOCUMENTS AND THE OMNIBUS AGREEMENT, THE PARTIES HERETO
ACKNOWLEDGE AND AGREE THAT NONE OF THE PARTIES HAS MADE, DOES NOT MAKE, AND EACH
SUCH PARTY SPECIFICALLY NEGATES AND DISCLAIMS, ANY REPRESENTATIONS, WARRANTIES,
PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER
WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, ORAL OR WRITTEN, PAST OR
PRESENT, REGARDING (I) THE VALUE, NATURE, QUALITY OR CONDITION OF THE
TRANSFERRED ASSETS INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL, GEOLOGY OR
ENVIRONMENTAL CONDITION OF THE TRANSFERRED ASSETS GENERALLY, INCLUDING THE
PRESENCE OR LACK OF HAZARDOUS SUBSTANCES OR OTHER MATTERS ON THE TRANSFERRED
ASSETS, (II) THE INCOME TO BE DERIVED FROM THE TRANSFERRED ASSETS, (III) THE
SUITABILITY OF THE TRANSFERRED ASSETS FOR ANY AND ALL ACTIVITIES AND USES THAT
MAY BE CONDUCTED THEREON, (IV) THE COMPLIANCE OF OR BY THE TRANSFERRED ASSETS OR
THEIR OPERATION WITH ANY LAWS (INCLUDING WITHOUT LIMITATION ANY ZONING,
ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES, REGULATIONS, ORDERS
OR REQUIREMENTS), OR (V) THE HABITABILITY, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE TRANSFERRED ASSETS.
EXCEPT TO THE EXTENT PROVIDED IN THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE
OMNIBUS AGREEMENT, NONE OF THE PARTIES IS LIABLE OR BOUND IN ANY MANNER BY ANY
VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE
TRANSFERRED ASSETS FURNISHED BY ANY AGENT, EMPLOYEE, SERVANT OR THIRD PARTY.
EXCEPT TO THE EXTENT PROVIDED IN THIS AGREEMENT, THE ANCILLARY DOCUMENTS OR THE
OMNIBUS AGREEMENT,

10



--------------------------------------------------------------------------------



 



EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT TO THE MAXIMUM EXTENT PERMITTED BY
LAW, THE TRANSFER AND CONVEYANCE OF THE TRANSFERRED ASSETS SHALL BE MADE IN AN
“AS IS,” “WHERE IS” CONDITION WITH ALL FAULTS, AND THE TRANSFERRED ASSETS ARE
TRANSFERRED AND CONVEYED SUBJECT TO ALL OF THE MATTERS CONTAINED IN THIS
SECTION. THIS SECTION SHALL SURVIVE THE TRANSFER AND CONVEYANCE OF THE
TRANSFERRED ASSETS OR THE TERMINATION OF THIS AGREEMENT. THE PROVISIONS OF THIS
SECTION HAVE BEEN NEGOTIATED BY THE PARTIES AFTER DUE CONSIDERATION AND ARE
INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION OF ANY REPRESENTATIONS OR
WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE
TRANSFERRED ASSETS THAT MAY ARISE PURSUANT TO ANY LAW NOW OR HEREAFTER IN
EFFECT, OR OTHERWISE, EXCEPT AS SET FORTH IN THIS AGREEMENT, THE ANCILLARY
DOCUMENTS OR THE OMNIBUS AGREEMENT.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BUYER
     The Buyer hereby represents and warrants to the Seller that as of the date
of this Agreement:
     5.1 Organization. The Buyer is an entity duly organized, validly existing
and in good standing under the Laws of its state of organization.
     5.2 Authorization. The Buyer has full limited liability company power and
authority to execute, deliver, and perform this Agreement and any Buyer
Ancillary Documents to which it is a party. The execution, delivery, and
performance by the Buyer of this Agreement and the Buyer Ancillary Documents and
the consummation by the Buyer of the transactions contemplated hereby and
thereby, have been duly authorized by all necessary liability company action of
the Buyer. This Agreement has been duly executed and delivered by the Buyer and
constitutes, and each such Buyer Ancillary Document executed or to be executed
the Buyer has been, or when executed will be, duly executed and delivered by the
Buyer and constitutes, or when executed and delivered will constitute, a valid
and legally binding obligation of the Buyer, enforceable against it in
accordance with their terms, except to the extent that such enforceability may
be limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar Laws affecting creditors’ rights and
remedies generally and (ii) equitable principles which may limit the
availability of certain equitable remedies (such as specific performance) in
certain instances.
     5.3 No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by the Buyer of this Agreement and the Buyer
Ancillary Documents to which it is a party does not, and consummation of the
transactions contemplated hereby and thereby will not, (i) violate, conflict
with, or result in any breach of any provisions of the Buyer’s organizational
documents or (ii) subject to obtaining the Consents or making the registrations,
declarations or filings set forth in the next sentence, violate any applicable
Law or material contract binding upon the Buyer. No Consent of any Governmental
Entity or any other person is required for the Buyer in connection with the
execution, delivery and performance of this Agreement and the other Buyer
Ancillary Documents to which the Buyer is a party or the consummation of the
transactions contemplated hereby and thereby.

11



--------------------------------------------------------------------------------



 



     5.4 Absence of Litigation. There is no Action pending or, to the knowledge
of the Buyer, threatened against the Buyer or any of its affiliates relating to
the transactions contemplated by this Agreement or the Ancillary Documents or
which, if adversely determined, would reasonably be expected to materially
impair the ability of the Buyer to perform its obligations and agreements under
this Agreement or the Buyer Ancillary Documents and to consummate the
transactions contemplated hereby and thereby.
     5.5 Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of the Buyer who is entitled to receive from the Seller any fee or
commission in connection with the transactions contemplated by this Agreement.
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF HOLLY
     Holly hereby represents and warrants to Buyer and Seller that as of the
date of this Agreement:
     6.1 Organization. Holly is an entity duly organized, validly existing and
in good standing under the Laws of its state of organization.
     6.2 Authorization. Holly has full corporate power and authority to execute,
deliver, and perform this Agreement and any Ancillary Documents to which it is a
party. The execution, delivery, and performance by Holly of this Agreement and
the consummation by Holly of the transactions contemplated hereby and thereby,
have been duly authorized by all necessary corporate action of Holly. This
Agreement has been duly executed and delivered by Holly and constitutes, and
each such Ancillary Document executed or to be executed by Holly has been, or
when executed will be, duly executed and delivered by Holly and constitutes, or
when executed and delivered will constitute, a valid and legally binding
obligation of Holly, enforceable against it in accordance with their terms,
except to the extent that such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar Laws affecting creditors’ rights and remedies generally and
(ii) equitable principles which may limit the availability of certain equitable
remedies (such as specific performance) in certain instances.
     6.3 No Conflicts or Violations; No Consents or Approvals Required. The
execution, delivery and performance by Holly of this Agreement and the Ancillary
Documents to which it is a party does not, and consummation of the transactions
contemplated hereby and thereby will not, (i) violate, conflict with, or result
in any breach of any provisions of Holly’s organizational documents or
(ii) subject to obtaining the Consents or making the registrations, declarations
or filings set forth in the next sentence, violate any applicable Law or
material contract binding upon Holly. No Consent of any Governmental Entity or
any other person is required for Holly in connection with the execution,
delivery and performance of this Agreement and the other Ancillary Documents to
which Holly is a party or the consummation of the transactions contemplated
hereby and thereby.
     6.4 Absence of Litigation. There is no Action pending or, to the knowledge
of Holly, threatened against Holly or any of its affiliates relating to the
transactions contemplated by this Agreement or which, if adversely determined,
would reasonably be expected to

12



--------------------------------------------------------------------------------



 



materially impair the ability of Holly to perform its obligations and agreements
under this Agreement or the Ancillary Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby.
     6.5 Brokers and Finders. No investment banker, broker, finder, financial
advisor or other intermediary has been retained by or is authorized to act on
behalf of Holly who is entitled to receive from the Buyer any fee or commission
in connection with the transactions contemplated by this Agreement.
ARTICLE VII
COVENANTS
     7.1 Cooperation. The Seller shall cooperate with the Buyer and assist the
Buyer in identifying all licenses, authorizations, permissions or Permits
necessary to own and operate the Transferred Assets from and after the Closing
Date and, where permissible, transfer existing Permits to the Buyer, or, where
not permissible, assist the Buyer in obtaining new Permits at no cost, fee or
liability to the Seller.
     7.2 Additional Agreements. Subject to the terms and conditions of this
Agreement, the Ancillary Documents and the Omnibus Agreement, each of the
Parties shall use its commercially reasonable efforts to do, or cause to be
taken all action and to do, or cause to be done, all things necessary, proper,
or advisable under applicable Laws to consummate and make effective the
transactions contemplated by this Agreement. If at any time after the Closing
Date any further action is necessary or desirable to carry out the purposes of
this Agreement, the Parties and their duly authorized representatives shall use
commercially reasonable efforts to take all such action.
     7.3 Post Closing Consents. With respect to any Consent set forth in
Schedule 4.3 not obtained by the Seller on or before the Closing, the Seller
shall use commercially reasonable efforts to obtain such Consent following the
Closing. The Parties shall reasonably cooperate with each other in obtaining
such Consents and shall keep each other reasonably informed of the status of and
any developments with respect to obtaining such Consents. The commercially
reasonable costs of obtaining such Consents shall be for the account of the
Seller.
ARTICLE VIII
ADDITIONAL AGREEMENTS
     8.1 Further Assurances. After the Closing, each Party shall take such
further actions, including obtaining consents to assignment from third parties,
and execute such further documents as may be necessary or reasonably requested
by the other Party in order to effectuate the intent of this Agreement and the
Ancillary Documents and to provide such other Party with the intended benefits
of this Agreement and the Ancillary Documents.
ARTICLE IX
INDEMNIFICATION
     9.1 Indemnification of Buyer and Seller. From and after the Closing and
subject to the provisions of this Article IX, (i) Seller agrees to indemnify and
hold harmless the Buyer Indemnified Parties from and against any and all Buyer
Indemnified Costs and (ii) Buyer agrees

13



--------------------------------------------------------------------------------



 



to indemnify and hold harmless the Seller Indemnified Parties from and against
any and all Seller Indemnified Costs.
     9.2 Defense of Third-Party Claims. An Indemnified Party shall give prompt
written notice to Seller or Buyer, as applicable (the “Indemnifying Party”), of
the commencement or assertion of any action, proceeding, demand, or claim by a
third party (collectively, a "third-party action”) in respect of which such
Indemnified Party seeks indemnification hereunder. Any failure so to notify the
Indemnifying Party shall not relieve the Indemnifying Party from any liability
that it, he, or she may have to such Indemnified Party under this Article IX
unless the failure to give such notice materially and adversely prejudices the
Indemnifying Party. The Indemnifying Party shall have the right to assume
control of the defense of, settle, or otherwise dispose of such third-party
action on such terms as it deems appropriate; provided, however, that:
          (a) The Indemnified Party shall be entitled, at its own expense, to
participate in the defense of such third-party action (provided, however, that
the Indemnifying Party shall pay the attorneys’ fees of the Indemnified Party if
(i) the employment of separate counsel shall have been authorized in writing by
any the Indemnifying Party in connection with the defense of such third-party
action, (ii) the Indemnifying Party shall not have employed counsel reasonably
satisfactory to the Indemnified Party to have charge of such third-party action,
(iii) the Indemnified Party shall have reasonably concluded that there may be
defenses available to such Indemnified Party that are different from or
additional to those available to the Indemnifying Party, or (iv) the Indemnified
Party’s counsel shall have advised the Indemnified Party in writing, with a copy
delivered to the Indemnifying Party, that there is a material conflict of
interest that could violate applicable standards of professional conduct to have
common counsel);
          (b) The Indemnifying Party shall obtain the prior written approval of
the Indemnified Party before entering into or making any settlement, compromise,
admission, or acknowledgment of the validity of such third-party action or any
liability in respect thereof if, pursuant to or as a result of such settlement,
compromise, admission, or acknowledgment, injunctive or other equitable relief
would be imposed against the Indemnified Party or if, in the opinion of the
Indemnified Party, such settlement, compromise, admission, or acknowledgment
could have a material adverse effect on its business;
          (c) The Indemnifying Party shall not consent to the entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by each claimant or plaintiff to each Indemnified Party
of a release from all liability in respect of such third-party action; and
          (d) The Indemnifying Party shall not be entitled to control (but shall
be entitled to participate at its own expense in the defense of), and the
Indemnified Party shall be entitled to have sole control over, the defense or
settlement, compromise, admission, or acknowledgment of any third-party action
(i) as to which the Indemnifying Party fails to assume the defense within a
reasonable length of time or (ii) to the extent the third-party action seeks an
order, injunction, or other equitable relief against the Indemnified Party
which, if successful, would materially adversely affect the business,
operations, assets, or financial condition of the Indemnified Party; provided,
however, that the Indemnified Party shall make no settlement, compromise,
admission, or acknowledgment that would give rise to liability on the part of
any Indemnifying Party without the prior written consent of such Indemnifying
Party.

14



--------------------------------------------------------------------------------



 



The parties hereto shall extend reasonable cooperation in connection with the
defense of any third-party action pursuant to this Article IX and, in connection
therewith, shall furnish such records, information, and testimony and attend
such conferences, discovery proceedings, hearings, trials, and appeals as may be
reasonably requested.
     9.3 Direct Claims. In any case in which an Indemnified Party seeks
indemnification hereunder which is not subject to Section 9.2 because no
third-party action is involved, the Indemnified Party shall notify the
Indemnifying Party in writing of any Indemnified Costs which such Indemnified
Party claims are subject to indemnification under the terms hereof. Subject to
the limitations set forth in Section 9.4(a), the failure of the Indemnified
Party to exercise promptness in such notification shall not amount to a waiver
of such claim unless the resulting delay materially prejudices the position of
the Indemnifying Party with respect to such claim.
     9.4 Limitations. The following provisions of this Section 9.4 shall limit
the indemnification obligations hereunder:
          (a) Limitation as to Time. The Indemnifying Party shall not be liable
for any Indemnified Costs pursuant to this Article IX unless a written claim for
indemnification in accordance with Section 9.2 or Section 9.3 is given by the
Indemnified Party to the Indemnifying Party with respect thereto on or before
5:00 p.m., Dallas, Texas time, on the second anniversary of the Closing Date.
          (b) Sole and Exclusive Remedy. Each Party acknowledges and agrees
that, after the Closing Date, notwithstanding any other provision of this
Agreement to the contrary, the Buyer’s and the other Buyer Indemnified Parties’
and the Seller’s and the other Seller Indemnified Parties’ sole and exclusive
remedy with respect to the Indemnified Costs shall be in accordance with, and
limited by, the provisions set forth in this Article IX. The Parties further
acknowledge and agree that the foregoing is not the remedy for and does not
limit the Parties’ remedies for matters covered by the indemnification
provisions contained in the Omnibus Agreement or the Throughput Agreement.
     9.5 Tax Related Adjustments. Seller and Buyer agree that any payment of
Indemnified Costs made hereunder will be treated by the parties on their tax
returns as an adjustment to the Purchase Price.
ARTICLE X
MISCELLANEOUS
     10.1 Expenses. Except as provided in Section 3.4 of this Agreement, or as
provided in the Ancillary Documents or the Omnibus Agreement, all costs and
expenses incurred by the Parties in connection with the consummation of the
transactions contemplated hereby shall be borne solely and entirely by the Party
which has incurred such expense.
     10.2 Notices.
          (a) Any notice or other communication given under this Agreement shall
be in writing and shall be (i) delivered personally, (ii) sent by documented
overnight delivery service, (iii) sent by email transmission, or (iv) sent by
first class mail, postage prepaid (certified or registered mail, return receipt
requested). Such notice shall be deemed to have been duly

15



--------------------------------------------------------------------------------



 



given (x) if received, on the date of the delivery, with a receipt for delivery,
(y) if refused, on the date of the refused delivery, with a receipt for refusal,
or (z) with respect to email transmissions, on the date the recipient confirms
receipt. Notices or other communications shall be directed to the following
addresses:
Notices to the Seller:
Navajo Pipeline Co., L.P.
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: David L. Lamp
Email address: president@hollycorp.com
with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
Navajo Pipeline Co., L.P.
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: General Counsel
Email address: generalcounsel@hollycorp.com
Notices to the Buyer:
HEP Pipeline, L.L.C.
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: David G. Blair
Email address: SVP-HEP@hollyenergy.com
with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:
HEP Pipeline, L.L.C.
100 Crescent Court, Suite 1600
Dallas, Texas 75201-6927
Attention: General Counsel
Email address: generalcounsel@hollycorp.com
          (b) Either Party may at any time change its address for service from
time to time by giving notice to the other Party in accordance with this
Section 10.2.
     10.3 Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced under applicable Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated herein are not affected in any manner adverse to
any Party. Upon such determination that any term or other provision of this
Agreement is invalid, illegal, or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as

16



--------------------------------------------------------------------------------



 



possible in a mutually acceptable manner in order that the transactions
contemplated herein are consummated as originally contemplated to the fullest
extent possible.
     10.4 Governing Law; Waiver of Jury Trial. This Agreement shall be subject
to and governed by the laws of the State of Delaware, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. EACH OF THE
PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
     10.5 Arbitration Provision. Any and all Arbitrable Disputes must be
resolved through the use of binding arbitration using three arbitrators, in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, as supplemented to the extent necessary to determine any procedural
appeal questions by the Federal Arbitration Act (Title 9 of the United States
Code). If there is any inconsistency between this Section 10.5 and the
Commercial Arbitration Rules or the Federal Arbitration Act, the terms of this
Section 10.5 will control the rights and obligations of the Parties. Arbitration
must be initiated within the time limits set forth in this Agreement, or if no
such limits apply, then within a reasonable time or the time period allowed by
the applicable statute of limitations. Arbitration may be initiated by a Party
(“Claimant”) serving written notice on the other Party (“Respondent”) that the
Claimant elects to refer the Arbitrable Dispute to binding arbitration.
Claimant’s notice initiating binding arbitration must identify the arbitrator
Claimant has appointed. The Respondent shall respond to Claimant within thirty
(30) days after receipt of Claimant’s notice, identifying the arbitrator
Respondent has appointed. If the Respondent fails for any reason to name an
arbitrator within the 30-day period, Claimant shall petition the American
Arbitration Association for appointment of an arbitrator for Respondent’s
account. The two arbitrators so chosen shall select a third arbitrator within
thirty (30) days after the second arbitrator has been appointed. The Claimant
will pay the compensation and expenses of the arbitrator named by it, and the
Respondent will pay the compensation and expenses of the arbitrator named by or
for it. The costs of petitioning for the appointment of an arbitrator, if any,
shall be paid by Respondent. The Claimant and Respondent will each pay one-half
of the compensation and expenses of the third arbitrator. All arbitrators must
(i) be neutral parties who have never been officers, directors or employees of
any of Seller, Buyer or any of their Affiliates and (ii) have not less than
seven (7) years experience in the petroleum transportation industry. The hearing
will be conducted in Dallas, Texas and commence within thirty (30) days after
the selection of the third arbitrator. Seller, Buyer and the arbitrators shall
proceed diligently and in good faith in order that the award may be made as
promptly as possible. Except as provided in the Federal Arbitration Act, the
decision of the arbitrators will be binding on and non-appealable by the Parties
hereto. The arbitrators shall have no right to grant or award indirect,
consequential, punitive or exemplary damages of any kind. The Arbitrable
Disputes may be arbitrated in a common proceeding along with disputes under
other agreements between Seller, Buyer or their Affiliates to the extent that
the issues raised in such disputes are related. Without the written consent of
the Parties, no unrelated disputes or third party disputes may be joined to an
arbitration pursuant to this Agreement.
     10.6 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each Party hereto and their successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to
confer upon any other person any rights or remedies of any nature whatsoever
under or by reason of this Agreement.

17



--------------------------------------------------------------------------------



 



     10.7 Assignment of Agreement. At any time, the Parties may make a
collateral assignment of their rights under this Agreement to any of their bona
fide lenders or debt holders, or a trustee or a representative for any of them,
and the non-assigning Parties shall execute an acknowledgment of such collateral
assignment in such form as may from time to time be reasonably requested;
provided, however, that unless written notice is given to the non-assigning
Party that any such collateral assignment has been foreclosed upon, such
non-assigning Party shall be entitled to deal exclusively with the Buyer or the
Seller, as the case may be, as to any matters arising under this Agreement, the
Ancillary Documents or the Omnibus Agreement (other than for delivery of notices
required by any such collateral assignment). Except as otherwise provided in
this Section 10.7, neither this Agreement nor any of the rights, interests, or
obligations hereunder may be assigned by any Party without the prior written
consent of the other Party hereto.
     10.8 Captions. The captions in this Agreement are for purposes of reference
only and shall not limit or otherwise affect the interpretation hereof.
     10.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     10.10 Director and Officer Liability. The directors, managers, officers,
partners and stockholders of the Buyer, the Seller and their respective
affiliates shall not have any personal liability or obligation arising under
this Agreement (including any claims that another party may assert) other than
as an assignee of this Agreement or pursuant to a written guarantee.
     10.11 Integration. This Agreement, the Ancillary Documents and the Omnibus
Agreement supersede any previous understandings or agreements among the Parties,
whether oral or written, with respect to their subject matter. This Agreement,
the Ancillary Documents and the Omnibus Agreement contain the entire
understanding of the Parties with respect to the subject matter hereof and
thereof. No understanding, representation, promise or agreement, whether oral or
written, is intended to be or shall be included in or form part of this
Agreement, the Ancillary Documents or the Omnibus Agreement unless it is
contained in a written amendment hereto or thereto and executed by the Parties
hereto or thereto after the date of this Agreement, the Ancillary Documents or
the Omnibus Agreement.
     10.12 Effect of Agreement. The Parties ratify and confirm that except as
otherwise expressly provided herein, in the event this Agreement conflicts in
any way with the Omnibus Agreement, the terms and provisions of the Omnibus
Agreement shall control.
     10.13 Amendment; Waiver. This Agreement may be amended only in a writing
signed by all parties hereto. Any waiver of rights hereunder must be set forth
in writing. A waiver of any breach or failure to enforce any of the terms or
conditions of this Agreement shall not in any way affect, limit or waive any
party’s rights at any time to enforce strict compliance thereafter with every
term or condition of this Agreement.
     10.14 Survival of Representations and Warranties. The representations and
warranties set forth in this Agreement shall survive the Closing until 5:00
p.m., Dallas, Texas time, on the anniversary of the Closing Date, except that
the representations and warranties contained in Sections 4.1 (Organization), 4.2
(Authorization), 4.5 (Title to Transferred Assets),

18



--------------------------------------------------------------------------------



 



4.9 (Waivers and Disclaimers), 5.1 (Organization) and 5.2 (Authorization) shall
survive until the expiration of the applicable statute of limitations; provided,
however, that any representation and warranty that is the subject of a claim for
indemnification hereunder which claim was timely made pursuant to Section 9.4(a)
shall survive with respect to such claim until such claim is finally paid or
adjudicated.
ARTICLE XI
GUARANTEE
     11.1 Payment and Performance Guaranty. Holly unconditionally, absolutely,
continually and irrevocably guarantees, as principal and not as surety, to Buyer
the punctual and complete payment in full when due of all Buyer Indemnified
Costs by the Indemnifying Party under the Agreement (collectively, the “Payment
Obligations”). Holly agrees that Buyer shall be entitled to enforce directly
against Holly any of the Payment Obligations.
     11.2 Guaranty Absolute. Holly hereby guarantees that the Payment
Obligations will be paid strictly in accordance with the terms of the Agreement.
The obligations of Holly under this Agreement constitute a present and
continuing guaranty of payment, and not of collection or collectibility. The
liability of Holly under this Agreement shall be absolute, unconditional,
present, continuing and irrevocable irrespective of:
          (a) any assignment or other transfer of the Agreement or any of the
rights thereunder of the Buyer;
          (b) any amendment, waiver, renewal, extension or release of or any
consent to or departure from or other action or inaction related to the
Agreement;
          (c) any acceptance by Buyer of partial payment or performance from the
Indemnifying Party;
          (d) any bankruptcy, insolvency, reorganization, arrangement,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to the Indemnifying Party, or any action taken with respect to the
Agreements by any trustee or receiver, or by any court, in any such proceeding;
          (e) any absence of any notice to, or knowledge of, Holly, of the
existence or occurrence of any of the matters or events set forth in the
foregoing subsections (a) through (d); or
          (f) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a guarantor.
     The obligations of Holly hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever by
reason of the invalidity, illegality or unenforceability of the Payment
Obligations or otherwise.
     11.3 Waiver. Holly hereby waives promptness, diligence, all setoffs,
presentments, protests and notice of acceptance and any other notice relating to
any of the Payment Obligations

19



--------------------------------------------------------------------------------



 



and any requirement for Buyer to protect, secure, perfect or insure any security
interest or lien or any property subject thereto or exhaust any right or take
any action against the Indemnifying Party, any other entity or any collateral.
     11.4 Subrogation Waiver. Holly agrees that it shall not have any rights
(direct or indirect) of subrogation, contribution, reimbursement,
indemnification or other rights of payment or recovery from the Indemnifying
Party for any payments made by Holly under this Article XI until all Payment
Obligations have been indefeasibly paid, and Holly hereby irrevocably waives and
releases, absolutely and unconditionally, any such rights of subrogation,
contribution, reimbursement, indemnification and other rights of payment or
recovery it may now have or hereafter acquire against the Indemnifying Party
until all Payment Obligations have been indefeasibly paid.
     11.5 Reinstatement. The obligations of Holly under this Article XI shall
continue to be effective or shall be reinstated, as the case may be, if at any
time any payment of any of the Payment Obligations is rescinded or must
otherwise be returned to the Indemnifying Party or any other entity, upon the
insolvency, bankruptcy, arrangement, adjustment, composition, liquidation or
reorganization of the Indemnifying Party or such other entity, or for any other
reason, all as though such payment had not been made.
     11.6 Continuing Guaranty. This Article XI is a continuing guaranty and
shall (i) remain in full force and effect until the first to occur of the
indefeasible payment in full of all of the Payment Obligations, (ii) be binding
upon Holly, its successors and assigns and (iii) inure to the benefit of and be
enforceable by Buyer and its successors, transferees and assigns.
     11.7 No Duty to Pursue Others. It shall not be necessary for Buyer (and
Holly hereby waives any rights which Holly may have to require Buyer), in order
to enforce such payment by Holly, first to (i) institute suit or exhaust its
remedies against the Indemnifying Party or others liable on the Payment
Obligations or any other person, (ii) enforce Buyer’s rights against any other
guarantors of the Payment Obligations, (iii) join the Indemnifying Party or any
others liable on the Payment Obligations in any action seeking to enforce this
Article XI, (iv) exhaust any remedies available to Buyer against any security
which shall ever have been given to secure the Payment Obligations, or
(v) resort to any other means of obtaining payment of the Payment Obligations.
ARTICLE XII
INTERPRETATION
     12.1 Interpretation. It is expressly agreed that this Agreement shall not
be construed against any Party, and no consideration shall be given or
presumption made, on the basis of who drafted this Agreement or any particular
provision hereof or who supplied the form of Agreement. Each Party agrees that
this Agreement has been purposefully drawn and correctly reflects its
understanding of the transaction that this Agreement contemplates. In construing
this Agreement:
          (a) examples shall not be construed to limit, expressly or by
implication, the matter they illustrate;

20



--------------------------------------------------------------------------------



 



          (b) the word “includes” and its derivatives means “includes, but is
not limited to” and corresponding derivative expressions;
          (c) a defined term has its defined meaning throughout this Agreement
and each Exhibit, Annex or Schedule to this Agreement, regardless of whether it
appears before or after the place where it is defined;
          (d) each Exhibit, Annex and Schedule to this Agreement is a part of
this Agreement, but if there is any conflict or inconsistency between the main
body of this Agreement and any Exhibit, Annex or Schedule, the provisions of the
main body of this Agreement shall prevail;
          (e) the term “cost” includes expense and the term “expense” includes
cost;
          (f) the headings and titles herein are for convenience only and shall
have no significance in the interpretation hereof;
          (g) the inclusion of a matter on a Schedule in relation to a
representation or warranty shall not be deemed an indication that such matter
necessarily would, or may, breach such representation or warranty absent its
inclusion on such Schedule;
          (h) any reference to a statute, regulation or Law shall include any
amendment thereof or any successor thereto and any rules and regulations
promulgated thereunder;
          (i) currency amounts referenced herein, unless otherwise specified,
are in U.S. Dollars;
          (j) unless the context otherwise requires, all references to time
shall mean time in Dallas, Texas;
          (k) whenever this Agreement refers to a number of days, such number
shall refer to calendar days unless business days are specified; and
          (l) if a term is defined as one part of speech (such as a noun), it
shall have a corresponding meaning when used as another part of speech (such as
a verb).
     12.2 References, Gender, Number. All references in this Agreement to an
“Article,” “Section,” “subsection,” “Exhibit” or “Schedule” shall be to an
Article, Section, subsection, Exhibit or Schedule of this Agreement, unless the
context requires otherwise. Unless the context clearly requires otherwise, the
words “this Agreement,” “hereof,” “hereunder,” “herein,” “hereby,” or words of
similar import shall refer to this Agreement as a whole and not to a particular
Article, Section, subsection, clause or other subdivision hereof. Cross
references in this Agreement to a subsection or a clause within a Section may be
made by reference to the number or other subdivision reference of such
subsection or clause preceded by the word “Section.” Whenever the context
requires, the words used herein shall include the masculine, feminine and neuter
gender, and the singular and the plural.
[The Remainder of this Page is Intentionally Left Blank]

21



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

                  HOLLY:    
 
                HOLLY CORPORATION    
 
           
 
  By:   /s/ David L. Lamp
 
David L. Lamp    
 
      President    
 
                SELLER:    
 
                NAVAJO PIPELINE CO., L.P.    
 
           
 
  By:   Navajo Pipeline G.P., L.L.C
Its General Partner    

             
 
  By:   /s/ George J. Damiris
 
George J. Damiris    
 
      Vice President, Supply and Marketing    

              BUYER:
 
            HEP PIPELINE, L.L.C.
 
       
 
  By:   Holly Energy Partners — Operating, L.P.,
Its Sole Member

             
 
  By:   /s/ David G. Blair
 
David G. Blair    
 
      Senior Vice President    

[Signature Page to Asset Purchase Agreement (Beeson)]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Assignment and Assumption Agreement

A - 1



--------------------------------------------------------------------------------



 



EXHIBIT B
Form of Bill of Sale

B - 1



--------------------------------------------------------------------------------



 



EXHIBIT C
Form of Crude Pipelines Agreement

C - 1



--------------------------------------------------------------------------------



 



EXHIBIT D
Form of Restated Omnibus Agreement

D - 1



--------------------------------------------------------------------------------



 



EXHIBIT E
Form of Subordinate Mortgage

E - 1



--------------------------------------------------------------------------------



 



SCHEDULE 2.1(a)(i)
Real Property
Beeson Pipeline — an 8 inch 37 mile pipeline originating at Beeson pump station
in Eddy County, NM and terminating at the Holly Corporation Refining facilities
in Lea County, NM.
Easements

                                      Document   Recording         Original
Grantor   Original Grantee   Document Type   Date   Date   County   Book/Page
State of New Mexico
  Navajo Pipeline Co., L.P.   Grant of Right-of-Way   3/16/2009   N/R   Eddy &
Lea, NM   N/R
 
                       
Eidson Ranch, Inc.
  Navajo Pipeline Co., L.P.   Right-of-Way & Easement   5/5/2009   5/27/2009  
Lea   1632/756

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.1(a)(iv)
Construction Contracts
1. That certain “Construction Specifications for 8” Beeson Crude Pipeline from
Loco Hills, N.M. to Lovington, N.M.” by and between Navajo Pipeline Company, LLC
and D&D Pipeline Construction, Inc. dated February 27, 2009.

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.3
Consents and Post-Closing Consents
Easements

                              Original       Document             Original
Grantor   Grantee   Document Type   Date   Recording Date   County   Book/Page
State of New Mexico
  Navajo Pipeline Co., L.P.   Grant of Right-of-Way   3/16/2009   N/R   Eddy &
Lea, NM   N/R

Permits

                      Agency   Location   Permit Type   Permit Date   Permit #  
Term
Lea County Board of Commissioners
  C.R. 126 (Maljamar Road)   Application for Permit to Install Utility
Facilities within Public Right of Way   3/17/2009   RX090310   25 years
 
                   
Lea County Board of Commissioners
  Hummingbird Road (L-122)   Application for Permit to
Install Utility Facilities
within Public Right of Way   3/17/2009   RX030909   25 years
 
                   
Lea County Board of Commissioners
  Williams Road (L-101)   Application for Permit to Install Utility Facilities
within Public Right of Way   3/17/2009   RX090311   25 years

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.8
Permits

                      Agency   Location   Permit Type   Permit Date   Permit #  
Term
Lea County Board of Commissioners
  C.R. 126 (Maljamar Road)   Application for Permit to
Install Utility Facilities
within Public Right of Way   3/17/2009   RX090310   25 years
 
                   
Lea County Board of Commissioners
  Hummingbird Road (L-122)   Application for Permit to Install Utility
Facilities within Public Right of Way   3/17/2009   RX030909   25 years
 
                   
Lea County Board of Commissioners
  Williams Road (L-101)   Application for Permit to Install Utility Facilities
within Public Right of Way   3/17/2009   RX090311   25 years

 